Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered. By way of this submission, Applicant has amended claim 19 and introduced new claims 37-40.
Claims 19, 21-25, 28-30 and 36-40 are currently pending in the application. Claims 22-25 and 28-29 remain withdrawn from consideration.
Claims 19, 21, 30 and 36-40 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated April 4, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2022 was filed after the mailing date of the first Office action on the merits on August 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21, 30, and 36 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s amendment, filed October 4, 2022, contains new matter in claim 37 because the specification as-filed does not provide sufficient written description for the recitation of “severe, non-recovering multiple sclerosis relapse in a patient suffering a clinical relapse in real time.”
Applicant’s specification does not disclose any example or definition of what is meant by “a clinical relapse in real time”. While the specification describes a “monitoring period” at page 6, this does not rise to the level of disclosure of “a clinical relapse in real time”. 
Likewise, the specification lacks any example or definition of what constitutes a “severe, non-recovering” multiple sclerosis relapse.
As such, the claims now recite a limitation which was not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed. Such a limitation recited in the present claims, which did not appear in the specification, as-filed, introduces a new concept and violates the description requirement of the first paragraph of 35 U.S.C. 112.
For the purpose of claim construction, any relapse of multiple sclerosis symptoms is being interpreted as reading on claim 37. 
This new ground of rejection is necessitated by Applicant’s amendment on October 4, 2022.

Claims 19, 21, 30 and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s amendment, filed October 4, 2022, contains new matter in claim 19 because the specification as-filed does not provide sufficient written description for the recitation of “clinically isolated syndrome suggestive of MS”.
Applicant’s specification does not disclose any example or definition of what is meant by “clinically isolated syndrome suggestive of MS”. There is no reference in the specification to any disease besides multiple sclerosis. 
As such, the claims now recite a limitation which was not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed. Such a limitation recited in the present claims, which did not appear in the specification, as-filed, introduces a new concept and violates the description requirement of the first paragraph of 35 U.S.C. 112.
This new ground of rejection is necessitated by Applicant’s amendment on October 4, 2022.

Claims 19, 21, 30, and 36 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 21, 30, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bahn (US20120071339A1) in view of Imberti (WO2015063604A2) and Hill-Eubanks (J Biol Chem. 1990 Oct 15;265(29):17854-8).
Bahn teaches the use of various biomarkers of inflammation and clotting, including von Willebrand Factor, as biomarkers for multiple sclerosis (MS) (para. 0009). Bahn also teaches that these biomarkers can be used to diagnose or monitor MS, or a predisposition to MS, or to monitor the efficacy of a therapy, by (a) obtaining a biological sample from an individual; (b) quantifying the amounts of the analyte biomarkers as defined herein; (c) comparing the amounts of the analyte biomarkers in the biological sample with the amounts present in a normal control biological sample from a normal subject, such that a difference in the level of the analyte biomarkers in the biological sample is indicative of multiple sclerosis, or predisposition thereto. (para. 0010-0018).
Bahn also teaches that modulation of the peptide biomarker level is useful as an indicator of the state of multiple sclerosis or predisposition thereto. An increase in the level of the biomarker, over time is indicative of onset or progression, i.e. worsening of this disorder, whereas a decrease in the level of the peptide biomarker indicates amelioration or remission of the disorder, or vice versa (para. 0071). Bahn further teaches that samples can be taken over various intervals, including one or more weeks, and on multiple occasions (para. 0086 and claim 25). 
However, Bahn does not teach the use of Factor VIII as a biomarker for MS, nor the use of solumedrol as treatment.
Applicant’s specification states that previous studies have shown thrombin is activated in multiple sclerosis plaques and that thrombin inhibition may be useful for multiple sclerosis exacerbation recovery in animal models (page 14, lines 22-24).
Hill-Eubanks teaches that Factor VIII forms a complex with von Willebrand Factor, and this complex is cleaved by thrombin to separate the two molecules (page 17854).
Imberti teaches a means of identifying and/or treating MS by evaluating an increased level of an MS biomarker in a sample, e.g., a serum sample obtained from an MS patient (page 2, lines 7-8). Imberti also teaches that the measurement of such biomarkers, specifically, an increase relative to a reference sample from a healthy subject, may be predictive of the progression of MS (page 3, lines 19-27). Imberti further teaches that steroids and corticosteroids such as solumedrol can be used to treat acute relapses in relapsing-remitting MS or secondary progressive MS (page 47, lines 15-18).
Imberti also teaches that measurements for biomarkers may be determined over a period of time, for example, every week (page 27, lines 15-27).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above teachings to arrive at the claimed invention. As Bahn teaches, von Willebrand Factor is a known biomarker for MS. Hill-Eubanks teaches a correlation between activated thrombin, Factor VII, and von Willebrand Factor. Since thrombin is activated in MS plaques, the activated thrombin, in its usual course of action, would cleave the Factor VIII-von Willebrand Factor complex, releasing both molecules separately. It would therefore follow logically that if free von Willebrand Factor in the bloodstream is a biomarker for MS, then Factor VIII must also be present after cleavage by activated thrombin at MS plaques. The skilled artisan would be aware of this connection by following the teachings of Hill-Eubanks, and would then apply a conventional treatment for MS, such as solumedrol, according to the teachings of Imberti.
Applicant argues that the prior art does not teach the limitations of the claims as amended, specifically, measurements for Factor VIII and von Willebrand factor (VWF) done over a period (for example weekly or at random intervals) in individuals that have been diagnosed with MS.
Applicant’s arguments have been considered but are not found to be persuasive.
Bahn also teaches that modulation of the peptide biomarker level is useful as an indicator of the state of multiple sclerosis or predisposition thereto. An increase in the level of the biomarker, over time is indicative of onset or progression, i.e. worsening of this disorder, whereas a decrease in the level of the peptide biomarker indicates amelioration or remission of the disorder, or vice versa (para. 0071). Bahn further teaches that samples can be taken over various intervals, including one or more weeks, and on multiple occasions (para. 0086 and claim 25). 
Bahn also teaches that multiple sclerosis may be relapse-remitting (para. 0037).
Imberti also teaches methods of evaluation of a biological sample from a subject who has been diagnosed with or is suspected of having multiple sclerosis (e.g. , presents with symptoms of multiple sclerosis) to detect changes in polypeptide levels (page 29, lines 25-28).
Imberti also teaches that measurements for biomarkers may be determined over a period of time, for example, every week (page 27, lines 15-27).
Applicant further argues that the teachings of Bahn cannot be relied upon to diagnose relapse remitting multiple sclerosis. This argument is also not persuasive, as Bahn teaches that efficient diagnosis and monitoring methods provide very powerful “patient solutions” with the potential for improved prognosis, by establishing the correct diagnosis, allowing rapid identification of the most appropriate treatment (thus lessening unnecessary exposure to harmful drug side effects), reducing “down-time” and relapse rates (para. 0079). Additionally, Imberti also teaches that alterations in one or more MS biomarkers determines the treatment to be used; and/or analyzes or predicts the progression of the MS disease (page 3, lines 19-27).
Applicant further argues, citing Sweta (Exhibit A), that the exact relationship between vWF antigen levels, Factor VIII antigen levels, and Factor VIII activity levels are not necessarily readily apparent and can be difficult to predict on its face. This argument is also not persuasive, as according to the teachings of Hill-Eubanks, activated thrombin cleaves the Factor VIII-von Willebrand Factor complex, releasing both molecules separately. It would therefore follow logically that if free von Willebrand Factor in the bloodstream is a biomarker for MS, then Factor VIII must also be present after cleavage by activated thrombin at MS plaques.
Furthermore, Bruzelius ("Exploration of Novel Mechanisms and Biomarkers for Venous Thromboembolism: A Genetics and Proteomics Study", PQDT - GlobalProQuest Dissertations Publishing. (2015)) teaches that high Factor VIII (FVIII) levels in plasma is a well-established risk factor for first venous thromboembolism (VTE), and that subjects within the highest category of FVIII levels (> 200 IU/dL) had a threefold risk for recurrence of VTE compared to those in the lowest range (</= 100 IU/dL). Peeters (Thromb Haemost. 2014 Apr;12(4):444-51) teaches that patients with multiple sclerosis are at increased risk for venous thromboembolism (abstract and page 447, right column, second paragraph). Peeters also teaches that MS patients have alterations in coagulation (page 448, right column, second paragraph). The teachings of Bruzelius and Peeters support the use of Factor VIII as a potential indicator for MS as a consequence of altered coagulation associated with the disease.
This rejection is therefore maintained and extended to new claims 37-39.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bahn and Hill-Eubanks as applied to claim 19 above, and further in view of Bruzelius ("Exploration of Novel Mechanisms and Biomarkers for Venous Thromboembolism: A Genetics and Proteomics Study", PQDT - GlobalProQuest Dissertations Publishing. (2015)) and Peeters (Thromb Haemost. 2014 Apr;12(4):444-51).
The teachings of Bahn and Hill-Eubanks have been discussed supra. However, Bahn and Hill-Eubanks do not teach a Factor VIII level of 200 or more.
Bruzelius teaches that high Factor VIII (FVIII) levels in plasma is a well-established risk factor for first venous thromboembolism (VTE), and that subjects within the highest category of FVIII levels (> 200 IU/dL) had a threefold risk for recurrence of VTE compared to those in the lowest range (</= 100 IU/dL).
Peeters teaches that patients with multiple sclerosis are at increased risk for venous thromboembolism (abstract and page 447, right column, second paragraph). Peeters also teaches that MS patients have alterations in coagulation (page 448, right column, second paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above teachings to arrive at the claimed invention. Since Peeters teaches that MS patients are at risk for venous thromboembolism, it follows that factors and biomarkers associated with VTE would be of clinical relevance for MS. Bruzelius teaches that Factor VIII levels of 200 IU/dL or more indicate high risk for VTE. The teachings of Bruzelius and Peeters support the use of Factor VIII as a potential indicator for MS as a consequence of altered coagulation associated with the disease. Following these teachings, and the teachings of Bahn and Hill-Eubanks as described above, the skilled artisan could readily envision the usage of 200 IU/dL of Factor VIII as a possible biomarker for MS.

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644    

/AMY E JUEDES/            Primary Examiner, Art Unit 1644